--------------------------------------------------------------------------------


EXHIBIT 10.1
Form of Subscription Agreement.





PROCERA NETWORKS, INC.
Restricted Common Stock at $2.00 per Share


1.            Subscription:


(a)           The undersigned (individually and/or collectively, the
“Participant”) hereby applies to purchase shares of restricted common stock (the
"Shares" or the “Common Stock”) of Procera Networks, Inc., a Nevada corporation
(the “Company”), in accordance with the terms and conditions of this
Subscription Agreement (the “Subscription”) and the Confidential Private
Placement Memorandum, dated May 25, 2007, to which this Subscription is attached
(the “Memorandum”).


(b)           Before this Subscription is considered, the Participant must
complete, execute and deliver to the Company the following:


(i)             This Subscription;


(ii)            The Registration Rights Agreement, attached to the Memorandum as
Exhibit C (the “Rights Agreement”);


(iii)           The Certificate of Accredited Investor Status, attached to the
Memorandum as Exhibit A; and


(iv)           The Participant’s check in the amount of $__________ in exchange
for _________ Shares purchased, or wire transfer sent according to the Company’s
instructions:


(c)           This Subscription is irrevocable by the Participant.


(d)           This Subscription is not transferable or assignable by the
Participant.


(e)           This Subscription may be rejected in whole or in part by the
Company in its sole discretion.  In the event this Subscription is rejected by
the Company, all funds and documents tendered by the Participant shall be
returned.


(f)            The Company’s placement agent, Chadbourn Securities, Inc., and/or
other advisors, placement agents, broker dealers and/or finders, will be paid
commissions, fees and other consideration by the Company equal to: (i) Eight
Percent (8%) of Participant’s investment amount, and (ii) a warrant to purchase
shares of common stock of the Company equal to Five Percent (5%) of the total
Shares purchased by Participant, at an exercise price equal to $2.00 per share.


(g)           This Offering, as defined in the Memorandum, is scheduled to close
no later than June 30, 2006 at 5:00 P.M. Pacific Standard Time (the “Closing
Date”), provided, however, that the Company, at its sole election, may extend
this Offering up to an additional sixty days.  The Target Offering is for up to
3,000,000 Shares ($6,000,000) and an additional over-allotment at the Company’s
discretion of up to 1,000,000 Shares ($2,000,000), but this Offering has no
prescribed minimum amount and the Company may accept lessor amounts from
investors or have multiple closings of this Offering.


--------------------------------------------------------------------------------




(h)           Until the registration statement contemplated by the Rights
Agreement is declared effective, Participant hereby agrees not to, and will
cause its affiliates not to, enter into any “put equivalent position” as such
term is defined in Rule 16a-1 under the Securities Exchange Act of 1934, as
amended, or short sale position with respect to the Common Stock.


2.            Representations by Participant.  In consideration of the Company’s
acceptance of the Subscription, Participant makes the following representations
and warranties to the Company and to its principals, jointly and severally,
which warranties and representations shall survive any acceptance of the
Subscription by the Company:


(a)           Prior to the time of purchase of any Shares, Participant received
a copy of the Memorandum.  Participant has reviewed the Memorandum and the
Company’s filings with the Securities and Exchange Commission (the “Public
Information”).  Participant has had the opportunity to ask questions and receive
any additional information from persons acting on behalf of the Company to
verify Participant’s understanding of the terms thereof and of the Company’s
business and status thereof. Participant acknowledges that no officer, director,
broker-dealer, placement agent, finder or other person affiliated with the
Company has given Participant any information or made any representations, oral
or written, other than as provided in the Memorandum and the Public Information,
on which Participant has relied upon in deciding to invest in the Shares,
including without limitation, any information with respect to future operations
of the Company or the economic returns which may accrue as a result of the
purchase of the Shares.


(b)           Participant acknowledges that Participant has not seen, received,
been presented with, or been solicited by any leaflet, public promotional
meeting, newspaper or magazine article or advertisement, radio or television
advertisement, or any other form of advertising or general solicitation with
respect to the Shares.


(c)           The Shares are being purchased for Participant’s own account for
long-term investment and not with a view to immediately re-sell the Shares.  No
other person or entity will have any direct or indirect beneficial interest in,
or right to, the Shares.  Participant or its agents or investment advisors have
such knowledge and experience in financial and business matters that will enable
Participant to utilize the information made available to it in connection with
the purchase of the Shares to evaluate the merits and risks thereof and to make
an informed investment decision.


(d)           Participant acknowledges that the Shares have not been registered
under the Securities Act of 1933, as amended (the "Securities Act"), or
qualified under the California Securities Law, or any other applicable blue sky
laws, in reliance, in part, on Participant’s representations, warranties and
agreements made herein.  


(e)           Other than the rights specifically set forth in this Subscription
and the Rights Agreement, Participant represents, warrants and agrees that the
Company and the officers of the Company (the “Company’s Officers”) are under no
obligation to register or qualify the Shares under the Securities Act or under
any state securities law, or to assist the undersigned in complying with any
exemption from registration and qualification.


(f)           Participant represents that Participant meets the criteria for
participation because: (i) Participant has a preexisting personal or business
relationship with the Company or one or more of its partners, officers,
directors or controlling persons; or (ii) by reason of Participant’s business or
financial experience, or by reason of the business or financial experience of
its financial advisors who are unaffiliated with, and are not compensated,
directly or indirectly, by the Company or any affiliate or selling agent of the
Company, Participant is capable of evaluating the risk and merits of an
investment in the Shares and of protecting its own interests;


--------------------------------------------------------------------------------




(g)           Participant represents that Participant is an “accredited
investor” within the meaning of Rule 501 of Regulation D under the Securities
Act and Participant has executed the Certificate of Accredited Investor Status,
attached hereto as Exhibit A.


(h)           Participant understands that the Shares are illiquid, and until
registered with the Securities Exchange Commission, or an exemption from
registration becomes available, cannot be readily sold as there will not be a
public market for them, and that Participant may not be able to sell or dispose
of the Shares, or to utilize the Shares as collateral for a loan.  Participant
must not purchase the Shares unless Participant has liquid assets sufficient to
assure Participant that such purchase will cause it no undue financial
difficulties, and that Participant can still provide for current and possible
personal contingencies, and that the commitment herein for the Shares, combined
with other investments of Participant, is reasonable in relation to its net
worth.


(i)           Participant understands that the right to transfer the Shares will
be restricted unless the transfer is not in violation of the Securities Act, the
California Securities Law, and any other applicable state securities laws
(including investment suitability standards), that the Company will not consent
to a transfer of the Shares unless the transferee represents that such
transferee meets the financial suitability standards required of an initial
participant, and that the Company has the right, in its absolute discretion, to
refuse to consent to such transfer.


(j)           Participant has been advised to consult with its own attorney or
attorneys regarding all legal matters concerning an investment in the Company
and the tax consequences of purchasing the Shares, and have done so, to the
extent Participant considers necessary.


(k)           Participant acknowledges that the tax consequences of investing in
the Company will depend on particular circumstances, and neither the Company,
the Company’s Officers, any other investors, nor the partners, shareholders,
members, managers, agents, officers, directors, employees, affiliates or
consultants of any of them, will be responsible or liable for the tax
consequences to Participant of an investment in the Company.  Participant will
look solely to and rely upon its own advisers with respect to the tax
consequences of this investment


(l)            All information which Participant has provided to the Company
concerning Participant, its financial position and its knowledge of financial
and business matters, and any information found in the Certificate of Accredited
Investor Status, is truthful, accurate, correct, and complete as of the date set
forth herein.


(l)            Each certificate or instrument representing securities issuable
pursuant to this Agreement will be endorsed with the following legend:


THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.
 

--------------------------------------------------------------------------------



3.            Representations and Warranties by the Company.  The Company
represents and warrants that:


(a)           Due Incorporation.  The Company is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation and has the requisite corporate power to own its properties and to
carry on its business as now being conducted.  The Company is duly qualified as
a foreign corporation to do business and is in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary, other than those jurisdictions in which the
failure to so qualify would not have a material adverse effect on the business,
operations or financial condition of the Company.


(b)           Outstanding Stock.  All issued and outstanding shares of capital
stock of the Company have been duly authorized and validly issued and are fully
paid and non-assessable.


(c)           Authority; Enforceability.  This Subscription and the Rights
Agreement delivered together with this Subscription or in connection herewith
have been duly authorized, executed, and delivered by the Company and are valid
and binding agreements, enforceable in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium, and
similar laws of general applicability relating to or affecting creditors' rights
generally and to general principles of equity; and the Company has full
corporate power and authority necessary to enter into this Subscription and the
Rights Agreement and to perform its obligations hereunder and under all other
agreements entered into by the Company relating hereto.


(d)           Consents.  No consent, approval, authorization, or order of any
court, governmental agency or body or arbitrator having jurisdiction over the
Company, the National Association of Securities Dealers, Inc., the Over the
Counter Bulletin Board (the “OTC Bulletin Board”), nor the Company's
stockholders is required for execution of this Subscription, and all other
agreements entered into by the Company relating thereto, including, without
limitation, the issuance and sale of the Shares, and the performance of the
Company's obligations hereunder and under all such other agreements.


(e)           The Shares.  The Shares upon issuance:


(i)            are, or will be, free and clear of any security interests, liens,
claims or other encumbrances, subject to restrictions upon transfer under the
Securities Act and any applicable state securities laws;
 

--------------------------------------------------------------------------------



(ii)            have been, or will be, duly and validly authorized and on the
date of issuance, fully paid and nonassessable;


(iii)           will not have been issued or sold in violation of any preemptive
or other similar rights of the holders of any securities of the Company; and


(iv)           will not subject the holders thereof to personal liability by
reason of being such holders.


(f)            Litigation.  There is no pending or, to the best knowledge of the
Company, threatened action, suit, proceeding, or investigation before any court,
governmental agency or body, or arbitrator having jurisdiction over the Company
that would affect the execution by the Company or the performance by the Company
of its obligations under this Subscription, and all other agreements entered
into by the Company relating hereto.  There is no pending or, to the best
knowledge of the Company, threatened action, suit, proceeding or investigation
before any court, governmental agency or body, or arbitrator having jurisdiction
over the Company, which litigation, if adversely determined, could have a
material adverse effect on the Company.


(g)           Reporting Company.  The Company is a publicly held company subject
to reporting obligations pursuant to Sections 15(d) and 13 of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), and has a class of common
shares registered pursuant to Section 12(g) of the Exchange Act.


(h)           No General Solicitation.  Neither the Company, nor any of its
affiliates, nor to its knowledge, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D under the Securities Act) in connection with the offer
or sale of the Shares.


(i)            Listing.  The Company's common stock is listed for trading on the
OTC Bulletin Board.  The Company has not received any oral or written notice
that its common stock will be delisted from the OTC Bulletin Board nor that its
common stock does not meet all requirements for the continuation of such
quotation and the Company currently satisfies the requirements for the continued
listing of its common stock on the OTC Bulletin Board.


4.            Agreement to Indemnify Company.  Participant hereby agrees to
indemnify and hold harmless the Company, its principals, the Company’s officers,
directors attorneys, and agents, from any and all damages, costs and expenses
(including actual attorneys’ fees) which they may incur: (i) by reason of
Participant’s failure to fulfill any of the terms and conditions of this
Subscription; (ii) by reason of Participant’s breach of any of representations,
warranties or agreements contained herein (including the Certificate of
Accredited Investor Status); or (iii) with respect to any and all claims made by
or involving any person, other than Participant personally, claiming any
interest, right, title, power, or authority in respect to the
Shares.  Participant further agrees and acknowledges that these indemnifications
shall survive any sale or transfer, or attempted sale or transfer, of any
portion of the Shares.


5.            Subscription Binding on Heirs, etc.  This Subscription, upon
acceptance by the Company, shall be binding upon the heirs, executors,
administrators, successors and assigns of the Participant.  If the undersigned
is more than one person, the obligations of the undersigned shall be joint and
several and the representations and warranties shall be deemed to be made by and
be binding on each such person and his or her heirs, executors, administrators,
successors, and assigns.
 

--------------------------------------------------------------------------------



6.            Execution Authorized.  If this Subscription is executed on behalf
of a corporation, partnership, trust or other entity, the undersigned has been
duly authorized and empowered to legally represent such entity and to execute
this Subscription and all other instruments in connection with the Shares and
the signature of the person is binding upon such entity.


7.            Adoption of Terms and Provisions.  The Participant hereby adopts,
accepts and agrees to be bound by all the terms and provisions hereof.


8.            Governing Law.  This Subscription shall be construed in accordance
with the laws of the State of California.


9.            Investor Information: (This must be consistent with the form of
ownership selected below and the information provided in the Certificate of
Accredited Investor Status (Exhibit A, included herewith.)


Name (please print):
  
 
 

If entity named above,
By:
  
 
Its:
  



Social Security or Taxpayer I.D. Number:
  
 
 

Business Address (including zip code):
 
 
 
  
 
 

Business Phone:
     
   
  
 
 

Residence Address (including zip code):
  
   
    
 
 

Residence Phone:
   
 
 

Email:
    



All communications to be sent to:


 
 
         
 Business or
     
 Residence Address

 

--------------------------------------------------------------------------------



Please indicate below the form in which you will hold title to your interest in
the Shares.  PLEASE CONSIDER CAREFULLY.  ONCE YOUR SUBSCRIPTION IS ACCEPTED, A
CHANGE IN THE FORM OF TITLE CONSTITUTES A TRANSFER OF THE INTEREST IN THE SHARES
AND MAY THEREFORE BE RESTRICTED BY THE TERMS OF THIS SUBSCRIPTION, AND MAY
RESULT IN ADDITIONAL COSTS TO YOU.  Participants should seek the advice of their
attorneys in deciding in which of the forms they should take ownership of the
interest in the Shares, because different forms of ownership can have varying
gift tax, estate tax, income tax, and other consequences, depending on the state
of the inves­tor's domicile and his or her particular personal circumstances.
 
_______ INDIVIDUAL OWNERSHIP (one signature required)
 
_______ JOINT TENANTS WITH RIGHT OF SURVIVORSHIP AND NOT AS TENANTS IN COMMON
(both or all parties must sign)
 
_______ COMMUNITY PROPERTY (one signature required if interest held in one name,
i.e., managing spouse; two signatures required if interest held in both names)


_______ TENANTS IN COMMON (both or all parties must sign)


_______ GENERAL PARTNERSHIP (fill out all documents in the name of the
PARTNERSHIP, by a PARTNER authorized to sign)


_______ LIMITED PARTNERSHIP (fill out all documents in the name of the LIMITED
PARTNERSHIP, by a GENERAL PARTNER authorized to sign)


_______ LIMITED LIABILITY COMPANY (fill out all documents in the name of the
LIMITED LIABILITY COMPANY, by a member authorized to sign)


_______ CORPORATION (fill out all documents in the name of the CORPORATION, by
the President or other officer authorized to sign)


_______ TRUST (fill out all documents in the name of the TRUST, by the Trustee,
and include a copy of the instrument creating the trust and any other documents
necessary to show the investment by the Trustee is authorized.  The date of the
trust must appear on the Notarial where indicated.)
 

--------------------------------------------------------------------------------



Subject to acceptance by the Company, the undersigned has completed this
Subscription Agreement to evidence his/her subscription for participation in the
Shares of the Company, this _______ day of ________, 2007, at
_________________________.





   
PARTICIPANT
                       
(Signature
 




   
By:
                 
Its:
    

 
The Company has accepted this subscription this _____ day of ____________, 2007.
 

   
“COMPANY”
         
PROCERA NETWORKS, INC.,
   
a Nevada corporation

 

   
By:
         
Douglas Glader, CEO 
 

 

   
Address for notice:
         
Procera Networks, Inc.
   
100 Cooper Court
   
Los Gatos, CA  95032
   
Attn: Jay Zerfoss


--------------------------------------------------------------------------------



Exhibit A


CERTIFICATE OF ACCREDITED INVESTOR STATUS


Except as may be indicated by the undersigned below, the undersigned is an
“accredited investor,” as that term is defined in Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”).  The undersigned has
initialed the box below indicating the basis on which he is representing his
status as an “accredited investor”:


____
a bank as defined in Section 3(a)(2) of the Securities Act, or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity; a broker
or dealer registered pursuant to Section 15 of the Securities Exchange Act of
1934, as amended (the “Securities Exchange Act”); an insurance company as
defined in Section 2(13) of the Securities Act; an investment company registered
under the Investment Company Act of 1940 or a business development company as
defined in Section 2(a)(48) of that Act; a small business investment company
licensed by the U.S. Small Business Administration under Section 301(c) or (d)
of the Small Business Investment Act of 1958; a plan established and maintained
by a state, its political subdivisions, or any agency or instrumentality of a
state or its political subdivisions, for the benefit of its employees, and such
plan has total assets in excess of $5,000,000; an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment adviser, or if the employee benefit plan has
total assets in excess of $5,000,000 or, if a self-directed plan, with
investment decisions made solely by persons that are “accredited investors”;



____
a private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940;



____
an organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;



____
a natural person whose individual net worth, or joint net worth with the
undersigned’s spouse, at the time of this purchase exceeds $1,000,000;



____
a natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with the undersigned’s spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;



____
a trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
person who has such knowledge and experience in financial and business matters
that he is capable of evaluating the merits and risks of the prospective
investment;



____
an entity in which all of the equity holders are “accredited investors” by
virtue of their meeting one or more of the above standards; or



____
an individual who is a director or executive officer of Procera Networks, Inc.

 
IN WITNESS WHEREOF, the undersigned has executed this Certificate of Accredited
Investor Status effective as of __________________, 2007.
 

             
Name of Participant 
               
By:
        
Name:
        
Title:
    

 
 

--------------------------------------------------------------------------------